Title: Paul Hamilton to Thomas Jefferson, 2 January 1813
From: Hamilton, Paul
To: Jefferson, Thomas


          My dear Sir City of Washington Jany 2d 1812 1813 
          I have this day been favored with your letter recommendatory of Mr Taggart as a Midshipman in the Navy of the United States, and request you will believe that, to have been authorized to comply with your wishes would have afforded me real gratification, but having previously, resigned my place under the general government, I am denied this satisfaction—I will, consequently, leave the application to the decision of my Successor in Office—
          I avail myself of this occasion to assure you that, in either your present or preceding situations, no one has more respected or admired you than I have done; and I offer the assurance of my sincere wishes for your welfare & happiness
          Truly yrsPaul Hamilton
        